Citation Nr: 1137112	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  10-42 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent for degenerative joint disease (DJD) of the right ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In July 2011, a Travel Board hearing was convened before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

Pertinent evidence was received shortly after the hearing.  This evidence is new/additional to the evidence already of record as of the issuance of the statement of the case (SOC) in October 2010, in which this matter last was adjudicated.  The Veteran waived his right to have the agency of original jurisdiction (AOJ), which in this case is the RO, initially review it in a July 2011 statement.  Accordingly, the Board has jurisdiction to consider the additional pertinent evidence in the first instance here.  See 38 U.S.C.A. § 20.1304(c).  

The Veteran claims to have a right lower extremity impairment which is due to his service-connected diabetes mellitus.  This issue has not been adjudicated by the AOJ/RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ/RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

During the July 2011 Travel Board hearing, the Veteran confirmed that his right ankle was examined in June 2011.  The record was left open for 30 days for the purpose of allowing the Veteran to submit the report of this treatment.  The Veteran submitted VA records that same week; however, there was no June 2011 report concerning the right ankle.  The Veteran should be given an opportunity to identify the medical facility that provided this treatment.  VA has a duty to assist the Veteran in obtaining all relevant VA and private treatment reports.

The Board notes that the Veteran was afforded a VA examination in connection with his appeal.  The Board finds that the examination was inadequate as it did not properly address the factors noted in 38 C.F.R. §§ 4.45, 4.59.  
Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the name of the facility which he claims examined his right ankle in June 2011.  Thereafter, take all appropriate steps to obtain this report.

2.  After completing the above-described development, schedule the Veteran for VA examinations as follows:

(a)	The RO/AMC shall schedule the veteran for a VA joints examination so as to ascertain the current nature and severity of his service-connected right ankle disability.  

The examiner should note the range of motion for the right ankle.  The examiner should also address whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.

The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the right ankle is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner state whether the Veteran's service-connected right ankle disability more nearly approximates ankle ankylosis in plantar flexion, between 30 degrees and 40 degrees or in dorsiflexion, between 0 degrees and 10 degrees.  In addressing this question, the examiner should take into consideration the Veteran's report of swelling and his report of flare-ups.

Any indications that the veteran's complaints of pain or other symptomatology are not in accord with physical findings on examination should be directly addressed and discussed in the examination report.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Readjudicate the Veteran's claim.  If the decision remains adverse issue the Veteran a Supplemental Statement of the Case taking into consideration all evidence added to the file since the statement of the case was issued.  Thereafter, give the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


